Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 13-23 were previously pending and were rejected in the previous office action. Claim(s) 13, 15-16, and 18 were amended. Claim(s) 24-26 were newly added. Claim(s) 1-12 have been cancelled. Claim(s) 17 and 19-22 have been left as originally/previously presented. Claim(s) 13-26 are currently pending and have been examined. 

Response to Arguments 
Claim Objections
	Applicant’s amendments and arguments, see Applicant’s arguments page 5, filed April 20, 2022, with respect to the Claim Objection have been fully considered and are persuasive. The Claim Objection in reference to Claim 13 has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 6-7 of Applicant’s Response, filed April 20, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection have been fully considered but they are not persuasive.

	Applicant argues, on page(s) 6-7, that the limitations represent a specific technological improvement over the prior art processes. Examiner, respectfully, disagrees. As, an initial matter, the specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1). An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Here, in this case examiner notes that the issue isn’t if applicant’s specification sets forth an improvement in technology, see applicant’s specification paragraph(s) 0004-0009 and 0037-0038. However, applicant’s specification paragraph(s) 0004-0009 provides that the system is able to provide a more efficient and less expensive way for travel providers to sell their services and for customers to purchase the services. Similar to, Intellectual Ventures I LLC v. Capital One Bank, the court has held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept, see MPEP 2106.05(f). Here, applicant has provided that the blockchain-based online travel agent system, is being used to efficiently sell services and for customers to purchase the services, which, at best is using a computer to efficiently integrate the judicial exception of selling and buying reservation(s) thus the improved efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Also, similar to, Affinity Labs v. DirecTv., the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f). Here, applicant has provided that the blockchain-based online travel agent system, user interface platform, and online database, are merely used to receive, transmit, and store reservation information which is no more than “applying,” the judicial exception thus applicant’s limitations fail to provide an improvement to technology. Also, the blockchain-based online travel agent system is being used to receive reservation information, provide travel information, and store that travel information, which, is no more than invoking a travel reservation on a generic computer thus amounting to mere instructions to apply the exception. Examiner, respectfully, notes as currently claimed there is no improvement to the function of the blockchain or the blockchain network. Examiner, further, notes that here in this case applicant states that this process eliminating large up-front service costs as well as large per-transaction costs associated with sales, double marginalization and inflated prices for customers, and the difficulties for small to mid-size travel providers to earn a profit selling their services, see paragraph(s) 0037-0038. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner without any detail of how the system is able to eliminate such up-front service cost. Secondly, even if it is determined that the specification doesn’t set forth this improvement in a conclusory manner, the Independent claim(s) that are being evaluated fail to reflect the disclosed step(s) of eliminating large up-front service cost, since based on BRI applicant’s limitations merely require determining a reservation for a customer, which, there is nothing in the claims that reflect such improvement of eliminant large up-front service costs and how this is accomplished. Examiner, respectfully, suggest applicant consider positively claiming how the functions of the blockchain/blockchain network are improved such as for security threats that current system fail to prevent. It seems such amendments have support in applicant’s specification see paragraph(s) 0037 and 0041-0042 (e.g., other paragraphs in applicant’s specification may be relevant as well).  Therefore, applicant’s arguments are not persuasive as the claim(s) fail to reflect the asserted improvement(s) in applicant’s specification.


Claim Rejections - 35 USC § 102
	Applicant’s arguments with respect to Claim(s) 13-15, 17-18, 20, and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 16, 19, 21, and 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 13-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 13 recites a customer that is able to search a travel agent site for travel flights, which, the entity will then provide a list of flights to the customer along with the flight status information. Independent Claim 13 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people. Independent Claim 13 recites “entering at least one itinerary, wherein the at least one itinerary represents at an empty leg flight slot on an airline flight,” “uploading the at least one itinerary,” “providing a list of results to a query from a first user for open seats on a flight, wherein the list of results includes the at least one itinerary, the available flight having a status of either open or scheduled, an open status representing an unscheduled flight result for the empty leg flight, and a scheduled status representing a scheduled flight result for the empty leg flight,” and “selecting at least one result from the provided list of results and completing a travel transaction,” step(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance Claim 13, is similar to an entity receiving a search request for flight status information, which, the entity will then search the system, store the itinerary,  provide a list of flight results based on the users search, and select a result from the list and complete the travel transaction. The mere recitation of generic computer components (Claim 13: an online database, an blockchain-based online travel agent system, and a user interface platform) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 13 recite the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “entering,” “uploading,” “providing,” “selecting,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 13: an online database, an blockchain-based online travel agent system, and a user interface platform). Examiner, notes, that an online database, an blockchain-based online travel agent system, and a user interface platform are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive and transmit flight information, which, is no more than “applying,” the judicial exception. Examiner, further, notes that user interface platform, i.e., “uploading, providing, and selecting” is insignificant extra- solution activity. Similar to, Electric Power Group, LLC, the court found that selecting information, based on the types of information and availability of information in a power grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity (See, MPEP 2106.05(g)). Here, the user interface platform will acquire flight information status and the user interface platform will then determine a list of available flights, which, will then be displayed to a user, which, at best is merely selecting a particular data source or type of data to be manipulated thus the limitations is merely a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., user interface platform) was considered insignificant extra-solution activity, see above analysis. Here, the “user interface platform,” is well-understood, routine, and conventional. Similar to, TLI Communications LLC v. AV Auto LLC, the court found utilizing an intermediary computer to forward information merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the user interface platform is able to act as an intermediary by providing flight information to a user, see applicant’s specification paragraph 0052. Applicant has also provided that the user interface platforms can include existing company platforms such as Expedia, Orbitz, etc. and would therefore be well-understood, routine, and conventional, see applicant’s specification paragraph(s) 0045 and 0059. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
	Claim(s) 14-23: The various metrics of Claim(s) 14-23 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 13 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 24: The additional limitation(s) of describing “maintaining,” is further directed to a method of organizing human activity and/or mental processes, as described above for Claim 13. The recitation of “a plurality of blocks in a chain maintaining,” “wherein each block in the chain represents a number of a certain number of records,” and “the chain links the blocks together,” falls within certain methods of organizing human activity and/or mental processes. The additional elements that amount to “apply it,” are the blockchain-based online travel agent system, distributed network, and hash function. Examiner, notes that the blockchain-based online travel agent system, distributed network, and hash function are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and storing reservation information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 13 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Claim 25: The additional limitation(s) of describing “uploading,” is further directed to a method of organizing human activity and/or mental processes, as described above for Claim 13. The recitation of “uploading of the at least one itinerary to generate a blockchain-based token linked to the at least one itinerary,” falls within certain methods of organizing human activity and/or mental processes. The additional elements that amount to “apply it,” is the blockchain-based online travel agent system. Examiner, notes that the blockchain-based online travel agent system is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional element is merely receiving and transmitting reservation information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 13 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 26: The additional limitation(s) of describing “selecting,” is further directed to a method of organizing human activity and/or mental processes, as described above for Claim 13. The recitation of “selecting of the at least one result from the provided list of results and completing a travel transaction,” falls within certain methods of organizing human activity and/or mental processes. The additional elements that amount to “apply it,” is the blockchain technology. Examiner, notes that the blockchain technology is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional element is merely receiving and transmitting reservation information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 13 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 14-26 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 13-26 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-15, 17-18, 20, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeman et al. (US 2009/0119135) in view of Turato (US 2019/0259093).
	Regarding Claim 13, Schoeman et al., teaches a method for providing travel itineraries, comprising, 
entering at least one itinerary to an online database, wherein the at least one itinerary represents an empty leg flight slot on an airline flight. (Paragraph(s) 0060, 0067, and 0096-0099)(Schoeman et al. teaches a flight database that contains flights from multiple charter operators, which, the information is used to generate potential flight choices for an aircraft, see paragraph 0067. Schoeman et al., further, teaches that charter operators are able to provide schedule information via a scheduler interface, see paragraph 0060. Schoeman et al., also, teaches that the database can store charter flights, open flights, and planned flight information. The database can store a record that includes the charter operator, available seats, departure airport, arrival airport, scheduled arrival, scheduled departure, and flight type (i.e., itinerary), see paragraph(s) 0096-0099) 
uploading the at least one itinerary to 
wherein the 
providing a list of results to a query from a first user of then identify available aircraft for the charter flight based on using information in a flight database. The system will then return a set of planned flights for presentation to a user)
wherein the list of results includes the at least one itinerary, the available flight having a status of either open or scheduled, an open status representing an unscheduled flight result for the empty leg flight, and a scheduled  status representing a scheduled flight result for the empty leg flight. (Paragraph(s) 0126-0127 and 0131)(Schoeman et al. teaches that a set of planned flights can be presented to the requester via a user interface. The charter flight schedule for planned flights presented to the user can include information such as departure airport, departure time, type of aircraft, pricing, and services available (i.e., itinerary), see paragraph 0090 and 0092. The system is then able to identify open flights (i.e., open) based on repositioning the aircraft from one location to another location (i.e., empty leg). Examiner, respectfully, notes that the open flight may be a deadhead leg, see paragraph 0099)
selecting at least one result from the provided list of results and completing a travel transaction, 
	With respect to the above limitations: while Schoeman et al. teaches a flight database that contains flight information, which, the system can provide the user with a list of planned flight information. Schoeman et al., further, teaches that the user can select a flight and make a payment for the selected flight. However Schoeman et al., doesn’t explicitly teach a blockchain online travel agency. 
	But, Turato in the analogous art of a block-chain reservation and rental transaction, teaches blockchain online travel agency. (Paragraph(s) 0025, 0039, and 0041)(Turato teaches a reservation and rental system using a blockchain-based system. The customer is able to initiate the reservation transaction by launching into an internal private blockchain structure via a web application (i.e., user interface platform). Turato, further, teaches that the rental transaction is created as part of the blockchain and upon completion of the rental then all monetary transactions are posted to the blockchain and applied to the appropriate rental ledger)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s booking  via a website a re-positioned chartered flight of Schoeman et al., by incorporating the teachings of using a block-chain reservation system for booking and completing a transportation transaction of Turato, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to allow for more streamlined processing with lower transaction costs by using a blockchain based system. (Turato: Paragraph 0042)
	
	Regarding Claim 14, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13 and wherein the at least one itinerary includes at least one of a time, a date, and a location of the airline flight. (Paragraph(s) 0090)(Schoeman et al. teaches that a passenger is able to request a charter service. The charter service can identify potential planned flights (i.e., itinerary) choices, which, the planned flight list can include departure airport (i.e., location of the airline flight), departure time, type of aircraft services, and pricing)

	Regarding Claim 15, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13 and wherein the user selects a date and a time for the empty leg flight having a flight status of open. (Paragraph(s) 0079 and 0081, 0103)(Schoeman et al. teaches that a user can log into the charter service and enter information for a desired flight, which, can include a departure time. This information is used to identify charter flights that may have open seats for repositioned aircrafts (i.e., empty leg). Furthermore, see 0103, where an “example of information that may be entered by a user requesting a flight” includes “departure date and time 1010, … arrival date and time 1014”)
	
	Regarding Claim 17, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13 and wherein the at least one itinerary comprises the cost of the empty leg flight and flight slot. (Paragraph 0090)(Schoeman et al. teaches a passenger that desires to travel on a chartered flight service will be provided with a list of choices from different charter operators. The planned flight information will include departure airport, departure time (i.e., flight slot), type of aircraft services available, and pricing information (i.e., cost of the empty leg flight))

	Regarding Claim 18, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13 and wherein the first user activates the scheduled status for a first customer by selecting an actual departure time. (Paragraph(s) 0081-0084 and 0090)(Schoeman et al. teaches that a passenger will send a request with selections to a charter service that includes a pick-up time (i.e., actual departure time). After the user has sent the request to the charter service then the system will invoke (i.e., activate) a processor to identify potential flight choices that can be presented to the passenger, which, the passenger can select the flight and then the charter operator(s) will then confirm and schedule the flight) 

	Regarding Claim 20, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13 and wherein the at least one itinerary comprises a repositioning flight between a current location and a start location for a charter flight. (Paragraph(s) 0034, 0112-0113, and 0115)(Schoeman et al. teaches the system is able to take into account the current location of the aircrafts on the ground and in the air, see paragraph 0034. The system is able monitor the current status for a plurality of aircraft and then determine potential flight choices  based on the requesters departure location, which, the charter operator will then be notified and confirm that the flight to create a chartered flight, see paragraph(s) 0112-0113 and 0115. Schoeman et al., further, teaches that the system can reposition the charter flight that has planned an open flight from Seattle to Raleigh, which, the system will then provide a new route to the charter flight to fly from Seattle to Spokane and then to Raleigh, see paragraph 0093) 

	Regarding Claim 22, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13 and 
the empty flight comprising at least one stop-off location between a start location and an end location. (Paragraph(s) 0075-0076); and (Fig. 5)(Schoeman et al. teaches a first passenger can request a charter flight from Seattle (i.e., start location) to Raleigh (i.e., end location). A second passenger can then request a charter flight from Spokane (i.e., stop-off location) to Raleigh (i.e., end location). Schoeman et al., further, teaches that a new route will be created to pick-up the second passenger at the stop location of Spokane)
the stop-off location comprising a location substantially positioned between the start location and the end location. (Fig. 5)(Schoeman et al. teaches that Spokane (i.e., stop-off location) is between Seattle (i.e., start location) and Raleigh (i.e., end location). Examiner, respectfully, notes that the term “substantially positioned,” is an broad term thus the above prior art reference reads upon applicant’s limitation since Spokane is positioned between Seattle and Raleigh since they are significantly positioned apart from each other)

	Regarding Claim 24, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13. 
	However, Schoeman et al., doesn’t explicitly teach wherein the blockchain-based online travel agent system comprises 
a plurality of blocks in a chain maintained by a distributed network. 
wherein each block in the chain represents a number of a certain number of records.
the chain links the blocks together with a hash function. 
	But, Turato in the analogous art of a block-chain reservation and rental transaction, teaches wherein the blockchain-based online travel agent system comprises 
a plurality of blocks in a chain maintained by a distributed network.  (Paragraph(s) 0037 and 0043)(Turato teaches the blockchain-based system includes blocks which are generated with and protected by a cryptographic method. Turato, further, teaches that the blocks include customer record information, see paragraph 0043)
wherein each block in the chain represents a number of a certain number of records. (Paragraph 0037)(Turato teaches the each block contains a hash value of a previous block, so that the blockchain is formed through connections (i.e., chain) from an originating block through a series of block(s) to the current block(s))
the chain links the blocks together with a hash function. (Paragraph 0037)(Turato teaches that each block contains a hash value, see paragraph 0037. Turato, further, teaches the records can include a hash code, see paragraph 0043)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s booking  via a website a re-positioned chartered flight of Schoeman et al., by incorporating the teachings of using a block-chain reservation system for connecting records together through a hash value/code of Turato, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to allow for more streamlined processing with lower transaction costs by using a blockchain based system. (Turato: Paragraph 0042)

	Regarding Claim 25, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13. 
	However, Schoeman et al., doesn’t explicitly teach the uploading of the at least one itinerary to a blockchain-based online travel agent system generating a blockchain-based token linked to the at least one itinerary. 
	But, Turato in the analogous art of a block-chain reservation and rental transaction, teaches uploading of the at least one itinerary to a blockchain-based online travel agent system generating a blockchain-based token linked to the at least one itinerary. (Paragraph 0039-0040)(Turato teaches a blockchain-based system for a reservation system. The customer is able to initiate a reservation, which, will include the customer name, rental locations, rental dates and times, vehicle type and availability, vehicle rental rate (i.e., itinerary), and payment information such as cryptocurrency (i.e., token linked to the at least one itinerary). Turato, further, teaches that this information including the cryptocurrency funds will be stored in reservation block and a reservation contract will be created, which, is added to the blockchain ledger (i.e., generating a blockchain-based token linked to the at least one itinerary))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s booking  via a website a re-positioned chartered flight of Schoeman et al., by incorporating the teachings of using a block-chain reservation system for connecting records together that includes itinerary information for a reservation of Turato, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to allow for more streamlined processing with lower transaction costs by using a blockchain based system. (Turato: Paragraph 0042)

	Regarding Claim 26, Schoeman et al./Turato, teaches all the limitations as applied to Claim 25.
	However, Schoeman et al., doesn’t explicitly teach a block-chain reservation and rental transaction, teaches the selecting of the at least one result from the provided list of results and completing a travel transaction, through a blockchain technology using the blockchain-based token.
	But, Turato in the analogous art of a block-chain reservation and rental transaction, teaches the selecting of the at least one result from the provided list of results and completing a travel transaction, through a blockchain technology using the blockchain-based token. (Paragraph(s) 0025, 0039, and 0041)(Turato teaches a reservation and rental system using a blockchain-based system. The customer is able to initiate the reservation transaction by launching into an internal private blockchain structure via a web application (i.e., user interface platform). Turato, further, teaches that the rental transaction is created as part of the blockchain, which, the customer is able prepay for the reservation based on the added funds added in the blockchain. The system will then complete the prepay rental. Turato, further, teaches that upon completion of the rental all monetary transactions are posted to the blockchain and applied to the appropriate rental ledger)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s booking  via a website a re-positioned chartered flight of Schoeman et al., by incorporating the teachings of using a block-chain reservation system for connecting records together that includes itinerary information for a reservation of Turato, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to allow for more streamlined processing with lower transaction costs by using a blockchain based system. (Turato: Paragraph 0042)

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeman et al. (US 2009/0119135) in view of Turato (US 2019/0259093) and further in view of Jackson et al. (US 2013/0226634).
	Regarding Claim 16, Schoeman et al./Turato, teaches all the limitations as applied to Claim 13. 
	However, Schoeman et al./Turato, doesn’t explicitly teach wherein the user selects a block of one or more seats on the empty leg flight having a flight status of scheduled. 
	But, Jackson et al. in the analogous art of reserving charter flights on empty legs, teaches wherein the user selects a block of one or more seats on the empty leg flight having a flight status of scheduled. (Paragraph(s) 0087 and 0095-0096)(Jackson et al. teaches a fist segment of air travelers who wish to charter a whole aircraft from an aircraft company, see paragraph 0074 and 0086. Jackson et al., further, teaches that the first segment of air travelers are able to create an flight event, which, includes the first segment air traveler entering details for their preferred itinerary request, which, can include a number of seats required for the flight for a scheduled flight from New York to Cleveland and an additional positioning flight known as an empty leg (i.e., select a block of one or more seats on the empty leg flight having a flight status of scheduled), see paragraph 0087 and 0095-0096.  Examiner, respectfully, notes that the events can included chartered flights that include an outward and return leg and positioning flights where a charter aircraft flies to or from its base of operations to or from a source or destination point (i.e., empty leg), see paragraph 0070)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s booking a re-positioned chartered flight of Schoeman et al. and using a block-chain reservation system for booking and completing a transportation transaction of Turato, by incorporating the teachings of a first user being able to select the number of seats needed for a charter flight of Jackson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help facilitate the reserving of charter flight services by allowing users to select the number of seats needed. (Jackson et al.: Paragraph 0005)

	Regarding Claim 19, Schoeman et al./Turato, teaches all the limitations as applied to Claim 18. 
	However, Schoeman et al./Turato, doesn’t explicitly teach wherein a second user selects one or more seats on the scheduled flight based at least upon the scheduled departure time. 
	But, Jackson et al. in the analogous art of reserving charter flights on empty legs, teaches wherein a second user selects one or more seats on the scheduled flight based at least upon the scheduled departure time. (Paragraph(s) 0109-0110)(Jackson et al. teaches a first JC members of a party can sell their flight seats and decide to make all the surplus seats on their flight available for sale to SB members, see paragraph 0098. Jackson et al., further, teaches that a SB member (i.e., second user) is then able to search for a seat and find a good match for their itinerary and then choose a specific seat or seats, see paragraph(s) 0109-0110) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s booking a re-positioned chartered flight of Schoeman et al. and using a block-chain reservation system for booking and completing a transportation transaction of Turato, by incorporating the teachings of a second user being able to select the number of seats needed for a charter flight of Jackson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help facilitate the reserving of charter flight services by allowing users to select the number of seats needed. (Jackson et al.: Paragraph 0005)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeman et al. (US 2009/0119135) in view of Turato (US 2019/0259093) and further in view of Johnson et al. (US 2007/0244730).
	Regarding Claim 21, Schoeman et al./Turato, teaches all the limitations as applied to Claim 20 and wherein the actual cost of the repositioning flight is determined and 
	With respect to the above limitation: while Schoeman et al. teaches determining a cost for re-positioning an aircraft along a route to pick-up a second customer. Also, Turato, teaches that the blockchain can log the monetary transactions along with the rental reservations into a ledger. However, Schoeman et al./Turato, doesn’t explicitly teach uploading the cost in association with the one itinerary. 
	But, Johnson et al. analogous art of calculating a repositioning cost for a flight, teaches actual cost uploaded in association with the at least one itinerary.  (Paragraph(s) 0036, 0038-0039, and 0053)(Johnson et al. teaches a customer that can input an origin, destination, and date information for a flight. The system will then determine a cost for repositioning an aircraft based on the customer’s request and location information. Johnson et al., further, teaches once the repositioning cost is determined it will be associated with the best aircraft for the flight, which, the system will provide the customer a cost for the flight that is based on the repositioning factor for the aircraft and the demand for the aircraft at the location, also see paragraph(s) 0050-0053)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a charter flight system that is able to determine the cost for repositioning the aircraft to pick up a second passenger of Schoeman et al. and using a block-chain reservation system for booking and completing a transportation transaction that can be logged into a ledger of Turato, by incorporating the teachings of determining a repositioning cost and associating that cost to the best aircraft for the flight of Johnson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that the cost for a chartered flight is reduce by making sure cost are allocated for the charter flight travelers during the various repositioned legs. (Johnson et al.: 0006 and 0032)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeman et al. (US 2009/0119135) in view of Turato (US 2019/0259093) and further in view of Fox et al. (US 2018/0101802).
	Regarding Claim 23, Schoeman et al./Turato, teaches all the limitations as applied to Claim 22 and the stop-off location identified based at least upon a request from itinerary. (Paragraph(s) 0075-0076); and (Fig. 5)(Schoeman et al. teaches that the system can determine a repositioned location based on a second passenger. The system is able to receive a request from the second passenger to depart from Spokane, which, the system will stop-off at the second passenger departure location after picking up the first passenger)
	With respect to the above limitations: while Schoeman et al. teaches receiving a request from a second passenger, which, the repositioned flight will stop to pick up the second passenger after picking up the first passenger. However, Schoeman et al./Turato, doesn’t explicitly teach a third user will request a pickup. 
	But, Fox et al. in the analogous art of optimizing empty leg flights after receiving request to book private flights, teaches the stop-off location identified based at least upon a request from a third user. (Paragraph(s) 0029, 0035, 0207, 0212, and 0215); and (Fig. 5B)(Fox et al. teaches one or more customers are able to provide flight request for a private aircraft fleet that will trigger the system the schedule optimization server. The system is then able to optimize repositioning of a flight based on the one or more customer request. The system is able to receive a third customer request, which, the system will leave base A to pick up customer 1 and then drop off customer 1 prior to making an empty leg to pickup customer 3 and then dropping off customer 3 and then returning to base A, see Fig. 5B. Examiner, respectfully, notes that the system is able to optimize the repositioning flight schedule for a fourth passenger) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a charter flight system that will pick up a second passenger based on a request of Schoeman et al. and using a block-chain reservation system for booking and completing a transportation transaction of Turato, by incorporating the teachings of determining a repositioning pickup location for a third customer based on receiving multiple request from one or more passenger(s) of Fox et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that the cost for a chartered flight is reduce by making sure that the assigning of flights are more efficiently assigned based on passenger request. (Fox et al.: Paragraph 0003 and 0204)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arora (US 2018/0157999). Arora teaches an individual that can submit a travel itinerary request, which, the request will be added to the blockchain block. The blockchain will reference each of the previous reservation blocks via a hashing algorithm. 
Sharma et al. (US 2019/0087446). Sharma et al. teaches receiving a service request, which, the service request will be queried via a blockchain by searching the plurality of contracts stored in the blockchain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628